Title: To George Washington from Elias Boudinot, 17 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Princeton 17th July 1783
                        
                        I had the honor of receiving your Excellency’s favour relative to the promotions in General Hazen’s Regiment,
                            which was referred to the Secretary at War to report. The Assistant Secretary has accordingly reported, that there is no
                            record of any such promotions in his Office. I informed Congress how the matter stood, but they chose to have an official
                            report from the Secretary. The fact is that some time last April Genl Hazen brought a number of Commissions promoting the
                            officers of his Regiment for me to sign; but finding a Report of a Committee of some Months standing relative to the
                            reduction of this Regiment, and that it had been referred to the Secretary at War to report and was then under
                            consideration, I did not choose to sign them without mentioning the matter in Congress. This I did and was directed by
                            Congress not to sign them till further orders. A Committee was then appointed to consider this matter, who conferred, I
                            believe, with Genl Hazen and reported, and it is now under consideration. I mentioned this matter to General Hazen in
                            April and assigned the order of Congress as the reason for my not signing them. The Commissions yet remain with me.
                        I also received and laid before Congress your Excellency’s favour relative to the Commissioners in New
                            York—Yesterday Congress came to the Resolution a copy whereof is enclosed—But failing to make a House this morning by the
                            sickness of one of the Members, it could not be read the second time so as to be compleat. However as I did not choose to
                            miss the post, I have enclosed a copy that you may be apprised of it. It will be liable to an alteration in the diction
                            tomorrow, tho’ from the unanimity of Congress, I think no alteration will be made. I have the honor to be, with the most
                            perfect consideration and esteem, Your Excellency’s Obedient & very humb. Serv.
                        
                            Elias Boudinot

                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office July 14th 1783
                            
                            On the Commander in chief’s letter to your Excellency, with the papers which accompanied it, respecting
                                the promotions alledged by Genl Hazen to have been made in his regiment, referred to the Secretary at War, I have the
                                honor to inform Congress, that there is no record of such promotions in the War Office—and, as all commissions are
                                sealed and registered previous to their delivery, it would seem that the said promotions were not finally concurred
                                in—as, in that case, the commissions would have been regularly issued. I have the honor to be perfect respect Your
                                Excellency’s Most Obedt & most humble servt
                            
                                W. Jackson Asst Secy at War
                            
                        
                        
                    